Case 8:20-cv-01385-CJC-KES Document 41 Filed 10/26/20 Page 1 of 2 Page ID #:199




  1
  2
                                                                     10/26/2020
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11    BENJAMIN KARTER,                    CASE NO. 8:20-cv-01385-CJC-KES
       individually and on behalf of all
 12
       others similarly situated,          ORDER CONTINUING HEARING
 13                                        ON MOTION TO DISMISS
                    Plaintiff,             (DKT. 40)
 14
 15          v.                            Current Hearing Date: November 9, 2020
 16                                        New Hearing Date: November 16, 2020
       EPIQ SYSTEMS, INC., a Missouri
 17    corporation,                        Current Reply Brief Deadline: October 26,
 18                                        2020
                    Defendant.             New Reply Brief Deadline: November 2,
 19                                        2020
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:20-cv-01385-CJC-KES Document 41 Filed 10/26/20 Page 2 of 2 Page ID #:200




  1         Plaintiff Benjamin Karter (“Karter”) and Defendant Epiq Systems, Inc.
  2   (“Epiq”) (collectively, the “Parties”), by and through their counsel of record, hereby
  3   stipulate and request that this Court continue the hearing on Epiq’s Notice of Motion
  4   and Motion to Dismiss (Dkt. No. 35) from November 9, 2020 to November 16,
  5   2020. Accordingly, the Parties also stipulate and respectfully request that this Court
  6   continue the deadlines in which Defendant’s reply brief to be filed on or before
  7   October 26, 2020 to November 2, 2020.
  8         WHEREAS, the Court having reviewed the stipulation and good cause
  9   appearing therefor:
 10         IT IS HEREBY ORDERED THAT the hearing on Defendant’s Notice of
 11   Motion and Motion to Dismiss is continued from November 9, 2020 to November
 12   16, 2020, as well as that the time within which Defendant has to file and serve its
 13   reply brief is extended up to and including November 2, 2020.
 14
 15
          DATED: October 26, 2020
 16
 17
 18                                                 HON. CORMAC J. CARNEY
 19                                            UNITED STATES DISTRICT JUDGE
 20
 21
 22
 23
 24
 25
 26
 27
 28
